Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se unen la Jueza Presi-denta Señora Naveira Merly y el Juez Asociado Señor Fuster Berlingeri.
Por estimar que la sentencia del Tribunal de Primera Instancia es esencialmente correcta y que cualquier otra interpretación del Art. 4.001 de la Ley Electoral de Puerto Rico (Ley Electoral), 16 L.P.R.A. see. 3151, sería suma-mente restrictiva y contraria al espíritu de esta ley, suscri-bimos esta opinión concurrente.
I
El 10 de octubre de 2003, la Comisión Estatal de Elec-ciones (C.E.E.) emitió una resolución mediante la cual dic-taminó que procedía la descalificación del señor Oliver Ca-nabal como aspirante a la Alcaldía del Municipio de Lares por el Partido Popular Democrático, por lo que declaró va-cante esa candidatura. El Presidente de la C.E.E. funda-mentó su determinación en que para el 1ro de agosto de 2003 el señor Oliver Canabal alegadamente no había pre-sentado un estado financiero revisado o una copia del es-tado financiero jurado que se presentó ante la Oficina de *390Ética Gubernamental (O.E.G.), según requiere el Art. 4.001 de la Ley Electoral, supra.
El señor Oliver Canabal acudió prontamente al Tribunal de Primera Instancia para solicitar que se revocara ese dictamen. Por su parte, el foro de instancia declaró con lugar las solicitudes de revisión y ordenó a la C.E.E. que certificara la candidatura del señor Oliver Canabal para el cargo de Alcalde de Lares en representación del Partido Popular Democrático. El foro de instancia señaló, esencial-mente, que el requisito de la Ley Electoral quedó cumpli-mentado oportunamente cuando el señor Oliver Canabal presentó un estado financiero jurado ante la Oficina de Radicaciones del Partido Popular Democrático antes del 1ro de agosto de 2003, debido a que ese documento con-tiene sustancialmente la misma información y forma que el documento que se somete ante la O.E.G. Desde el punto de vista jurídico, el Tribunal de Primera Instancia con-cluyó que el citado Art. 4.001 de la Ley Electoral quedó satisfecho y que esa disposición se debe interpretar de forma compatible con los valores constitucionales que se verían afectados con la interpretación restrictiva pro-puesta por la C.E.E. y el Partido Nuevo Progresista.
Inconformes con esa determinación, la C.E.E. y el Par-tido Nuevo Progresista acudieron ante el Tribunal de Ape-laciones y solicitaron la revisión de la sentencia del foro de instancia. Aún pendiente el recurso ante el foro interme-dio, el señor Oliver Canabal y el Partido Popular Democrá-tico acudieron ante esta Curia mediante un recurso de cer-tificación, conforme el Art. 3.002(e) de la Ley de la Judicatura del Estado Libre Asociado de 2003, Ley Núm. 201 de 22 de agosto de 2003. El 20 de febrero de 2004 expedimos el auto solicitado. Veamos los hechos particula-res de este caso.
*391hH HH
El 19 de julio de 2003, el señor Oliver Canabal presentó ante la Oficina de Radicaciones del Partido Popular Demo-crático los documentos requeridos para aspirar al cargo de Alcalde por el municipio de Lares. El 31 de julio de ese año el Partido Popular Democrático certificó que la parte recu-rrente había cumplido con todos los requisitos de la Ley Electoral, con la reglamentación de la C.E.E. y con el Re-glamento del Partido Popular Democrático. Cabe destacar que en el momento en que el señor Oliver Canabal pre-sentó su candidatura, sometió un estado financiero jura-mentado al 31 de diciembre del 2002.
Posteriormente, el Comisionado Electoral del Partido Nuevo Progresista impugnó la certificación al aducir que para la fecha límite del 1ro de agosto de 2003, el señor Oliver Canabal no había presentado un estado financiero revisado o copia del informe presentado por él ante la O.E.G. Aunque el peticionario estimó que el estado finan-ciero juramentado que presentó con su candidatura era sustancialmente igual en contenido y forma a aquel que presentó ante la O.E.G., en vista de la reclamación del Co-misionado Electoral del Partido Nuevo Progresista, ges-tionó una copia certificada del estado financiero que había remitido a la O.E.G. para presentarlo a la C.E.E. Debemos mencionar que el 23 de julio de 2003, el señor Oliver Ca-nabal solicitó a la O.E.G. una copia de ese estado finan-ciero, la cual recibió el 7 de agosto de 2003.
Con este trasfondo fáctico en mente, veamos más a fondo las disposiciones de la Ley Electoral.
hH hH hH
La Ley Electoral considera como requisito fundamental para aspirar a la candidatura de un cargo electivo presen-*392tar una petición de candidatura antes del 1ro de agosto del año que antecede a las elecciones generales. 16 L.P.R.A. sec. 3158(a). La falta de presentación de una candidatura dentro de este término constituye razón suficiente para que no se acepte la petición en cuestión.
Si más de una persona interesa aspirar al mismo puesto, surge la necesidad de cumplir con otra exigencia de ley, a saber, la obtención y presentación de un número es-pecífico de peticiones de endosos. 16 L.P.R.A. secs. 3158(a) y 3159. Si un candidato particular no cuenta con los endo-sos requeridos, la viabilidad de su aspiración queda obsta-culizada y no se puede considerar favorablemente por in-cumplir con los estatutos que rigen el proceso electoral. Grillasca Doménech v. C.E.E., 121 D.P.R. 186 (1988); Escalona Vicenty v. C.E.E., 115 D.P.R. 529, 532 (1984). Por otro lado, cuando sólo existe un candidato, la ley hace un reco-nocimiento implícito de que ese aspirante disfruta del apoyo de su partido, por lo que no se requiere la presenta-ción de endosos. 16 L.P.R.A. sec. 3156(b). Estos requisitos —cuyo cumplimiento se requiere por ley en determinada fecha— son de tal envergadura que no cumplirlos en la fecha dispuesta constituye un defecto fatal. Por ello, se conforman en requisitos constitutivos para aspirar a la candidatura de un puesto electivo(1)
La Ley Electoral exige, además, otra serie de documen-tos para dar por sometida la petición del candidato, a saber, planillas de contribución sobre ingresos, un estado fi-nanciero y certificaciones negativas de deudas contributivas. 16 L.P.R.A. sec. 3151. La Ley Electoral no requiere que las copias de las planillas de contribución so-bre ingresos se presenten junto a la petición de candida-tura; bastará presentar evidencia de que los documentos se han solicitado al Departamento de Hacienda. 16 L.P.R.A. *393sec. 3151. Es evidente, pues, que el Art. 4.001 de la Ley Electoral, supra, no requiere que se presenten todos los do-cumentos al momento de presentar la candidatura.
Los requisitos estatutarios que exigen presentar copia de las planillas sobre ingresos, certificación negativa de deuda contributiva y un estado financiero, sólo tienen el propósito de informar al público la situación económica del candidato antes de ocupar el puesto electivo y de establecer que el candidato ha cumplido con las responsabilidades, según dispuestas en otros estatutos. Una vez se hayan so-metido los documentos requeridos por el citado Art. 4.001, se procederá a evaluarlos para la eventual certificación del candidato. Nótese que las exigencias del Art. 4.001 de la Ley Electoral conforman un requisito calificativo para el candidato, sin el cual no se puede evaluar su petición. El término para presentar los documentos, no obstante, no es jurisdiccional. Tan es así, que el 31 de julio del 2003 la C.E.E. emitió una resolución para extender el término para la presentación de las planillas de contribución sobre ingresos y el Centro de Recaudación de Ingresos Municipales. Así, es errónea la interpretación de la C.E.E. y de la opinión concurrente del Juez Asociado Señor Rivera Pérez a los efectos de que no presentar uno de los docu-mentos requeridos por la Ley Electoral al momento de pre-sentar una candidatura acarrea la descalificación automá-tica como candidato. No obstante, esa no es la situación particular del caso de autos.
Es sumamente significativo para la solución del presente caso el hecho de que el señor Oliver Canabal presentó un estado financiero juramentado el 19 de julio de 2003 ante la Oficina de Radicaciones del Partido Popular Democrático. En su Estado de Situación, el señor Oliver Canabal declaró, en lo pertinente, que el Estado Finan-ciero reflejaba su situación económica al 31 de diciembre de 2002. En ese documento consta un desglose de los acti-vos, pasivos, capital neto, ingresos, gastos e ingreso neto *394del señor Oliver Canabal. Ese Estado de Situación jura-mentado constaba en el expediente del candidato y estuvo ahí desde antes del 1ro de agosto de 2003. Es decir, la in-formación financiera que se requería del aspirante cons-taba en su expediente desde antes del 1ro de agosto de 2003.
Debemos recalcar, además, que el señor Oliver Canabal solicitó —desde el 23 de julio de 2003— copia del informe financiero que había presentado ante la O.E.G. La O.E.G. reconoce que lo usual es notificarle por escrito al solici-tante sobre la disponibilidad del documento; sin embargo, el señor Oliver Canabal alegó que nunca se le notificó so-bre la disponibilidad de sus documentos. Al presentar su intención ante el Partido Popular Democrático, el alcalde incluyó un estado financiero jurado que contenía la misma información que se sometió ante la O.E.G. Esto demuestra interés de cumplir con lo que la Ley Electoral persigue al solicitar esos documentos: divulgar el estado financiero del aspirante.
La presentación de ese documento, unida a la presun-ción del cumplimiento de la ley, evidentemente movió al Secretario General del Partido Popular Democrático a cer-tificar que el aspirante cumplió con todos los requisitos legales. Eso ocurrió el 31 de julio de 2003, por lo que no se trata, evidentemente, de una falta de diligencia. El actual alcalde, señor Oliver Canabal, solicitó oportunamente la copia de su informe a la O.E.G., sometió ante la Oficina de Radicaciones del Partido Popular Democrático otros docu-mentos con la misma información que se encontraba en los de la O.E.G. y descansó en la apreciación autorizada del Secretario General del Partido Popular Democrático de que cumplía con todo lo que la Ley Electoral requiere. Ante indicaciones posteriores de que era necesario cumplir con la formalidad, así lo hizo en un plazo minúsculo. En efecto, la breve dilación no afectó a nadie porque no hubo prima-rias ni provocó que se introdujera material inexistente an*395tes del 1ro de agosto. Tampoco se puede asociar a algún interés de no divulgar, pues como mencionáramos, ya el señor Oliver Canabal había sometido unos documentos ju-ramentados con toda la información que se le requirió. De un análisis sobre el contenido del informe que el señor Oliver Canabal presentó originalmente, y el que presentó el 8 de agosto (la copia del informe de la O.E.G.), se puede co-legir fácilmente que ambos recogen, en menor o mayor de-talle, el marco completo de la situación económica del se-ñor Oliver Canabal.(2)
Podemos, pues, concluir que el objetivo de la divulgación —que estimamos es lo único que razonablemente puede adelantar el Art. 4.001 de la Ley Electoral, supra— se cum-plió cabalmente al someterse el Estado Financiero jurado que acompañó la petición de candidatura del señor Oliver Canabal. Someter un Estado Financiero juramentado que contiene sustancialmente la misma información que el In-forme Financiero de la O.E.G. fue suficiente, en el caso particular de autos, para dar por satisfecho el requisito de divulgación de información financiera y el cumplimiento sustancial de los requisitos que exige el Art. 4.001 de la Ley Electoral, supra.
La realidad es que no se trata de un término fatal o jurisdiccional, por lo que resulta sumamente sorprendente —tomando en consideración que con respecto a las plani-llas de contribución sobre ingresos y el Centro de Recauda-ción de Ingresos Municipales se concedieron prórrogas— que con respecto al estado financiero, el cual estimamos tiene un valor informativo menor, la visión administrativa se torne tan inexplicablemente rígida.
Nos sorprende, además, la decisión de la C.E.E. en el caso de epígrafe ya que en 1999, en un caso similar al de *396marras, ese organismo aplicó flexiblemente las normas que hoy nos ocupan y aceptó tres candidaturas que en ese mo-mento se cuestionaban. Véase CEE-RS-99-007. En particular, nos atañe la situación de una de las peticionarias, la Sra. Diana M. Hernández Ferrer. Su pertinencia al caso de autos es tan contundente que transcribiremos textual-mente lo que se señaló en esa resolución.
La tramitación del caso de la aspirante Diana M. Hernández Ferrer es igualmente censurable: La aspirante también pos-puso para el último momento la radicación de su candidatura. El día 2 de agosto el PPD certificó a la CEE que ésta había cumplido con todos los requisitos incluyendo la documentación requerida para ser candidata. Sin embargo, una vez la Secre-taría de la CEE examinó dicho expediente constató que en lugar de un informe financiero revisado, tal como exige la ley, la aspirante lo que radicó fue un informe compilado. Confron-tada con esta situación la aspirante radicó un informe revi-sado el 5 de agosto; tres (3) días después de vencido el término para la radicación de candidaturas. (Énfasis suplido.) Solicitud de certificación, pág. 15.
A pesar de la evidente diferencia entre el estado finan-ciero sometido por la señora Hernández Ferrer y el reque-rido por la ley, la C.E.E. aceptó su candidatura. Entre los fundamentos para esa determinación, la C.E.E. destacó que “las disposiciones de la Ley Electoral que afectan los candidatos tienen un efecto correlativo sobre los electores. Particularmente en lo tocante al derecho del elector a emi-tir su voto en forma significativa y a tener la opción de seleccionar candidatos que representen las distintas visio-nes y programas”. Posteriormente, la resolución señala que “dadas las circunstancias que rodean estos tres casos, en dos de los cuales los aspirantes son candidatos únicos, es-taríamos restringiendo sumamente el voto si ese voto sólo puede emitirse por una lista parcial de candidatos y no por tod[o]s los que aspiren a figurar en la contienda”. (Énfasis suplido.)
El caso del señor Oliver Canabal es aún más contun-*397dente que el de la señora Hernández Ferrer, ya que entre el informe que éste presentó junto con su candidatura y el de la O.E.G. no había ninguna diferencia sustancial. No entendemos, pues, cómo la C.E.E. y algunos miembros de este Tribunal pueden llegar a una conclusión tan restric-tiva y limitada de la Ley Electoral en el caso de marras. Esa conclusión socava, no sólo el propósito que inspiró la creación de esa ley, sino ádemás el derecho inquebrantable que tiene todo ciudadano a expresarse democráticamente. Cabe recordar que el señor Oliver Canabal es el único can-didato para la Alcaldía de Lares por uno de los principales partidos políticos del país. De haber acogido la tesis de la C.E.E., este Tribunal hubiese, en efecto, restringido el de-recho de los electores eñ la medida en que se limitan in-cuestionablemente las opciones de éstos para ejercer su de-recho al voto. No podemos permitir semejante injusticia.
Nuestros dictámenes no deben impedir que un sector de nuestra sociedad se exprese en las urnas por un mero tec-nicismo, ni deben ser irrazonables o contrarios a los postu-lados democráticos que caracterizan a este Pueblo. Nues-tra labor como último eslabón en la Rama Judicial es impartir justicia con el más estricto sentido de razonabilidad.
Para resumir, estamos de acuerdo con el sentir del Tribunal por estimar que el señor Oliver Canabal cumplió con los requisitos de la Ley Electoral para los aspirantes a puestos electivos, por lo que confirmamos la determinación del Tribunal de Primera Instancia. Por ende, procede que se ordene a la C.E.E. a que certifique la candidatura del señor Oliver Canabal para el cargo de Alcalde de Lares.
*398— O —

 Es menester señalar que existen otros requisitos constitutivos para ocupar el puesto de alcalde. Véase el Art. 3.001 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991, según enmendada, 21 L.P.R.A. sec. 4101.


 Esto también se deduce de un estudio comparativo que efectuó el CPA Pedro A. Galarza y la declaración jurada que suscribió el 4 de noviembre de 2003. En síntesis, el señor Galarza, Contador Público Autorizado, afirmó que el estado de situación firmado y el Informe Financiero de la Oficina de Etica Gubernamental contienen la misma información financiera, pero expuesta de forma diferente.